United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
)
)
)
and
)
)
DEPARTMENT OF JUSTICE, U.S. MARSHALS )
SERVICE, Alexandria, VA, Employer
)
__________________________________________ )
R.H., Appellant

Appearances:
James D. Muirhead, Esq., for the appellant
Office of Solicitor, for the Director

Docket No. 14-449
Issued: June 5, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
ALEC J. KOROMILAS, Alternate Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 23, 2013 appellant, through his attorney, filed a timely appeal from an
October 9, 2013 merit decision of the Office of Workers’ Compensation Programs (OWCP)
denying his claim for an employment-related injury. Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a neck or left shoulder
injury in the performance of duty on July 21, 2011, as alleged.

1
2

5 U.S.C. § 8101 et seq.

The Board notes that, following the issuance of the October 9, 2013 OWCP decision, appellant submitted new
evidence. The Board is precluded from reviewing evidence which was not before OWCP at the time it issued its
final decision. See 20 C.F.R. § 501.2(c)(1).

On appeal, counsel contends that the evidence of record, including an August 9, 2013
report from Dr. Patrick Collalto, a Board-certified orthopedic surgeon, is sufficient to establish
causal relationship.
FACTUAL HISTORY
On August 4, 2011 appellant, then a 55-year-old deputy marshal, filed a traumatic injury
claim (Form CA-1) alleging that he injured his neck and left shoulder as a result of doing dip
exercises on July 21, 2011 as part of a required fitness program. He stated that it was an overuse
injury from weight lifting and his doctor thought it was a muscle impingement of the nerve.
Appellant did not stop work.
In an August 11, 2011 report, Dr. Collalto noted that appellant had pain and numbness in
his left shoulder and arm that radiated down to his left index finger. Upon examination, he found
no tenderness, swelling, deformities, instability, subluxations, weakness or atrophy. Left upper
extremity range of motion in all planes was full and painless. Dr. Collalto diagnosed shoulder
pain, cervical radiculopathy and probable herniated nucleus pulposus (HNP).
An August 17, 2011 magnetic resonance imaging (MRI) scan of the cervical spine
revealed spondylotic changes worst at C5-6 and C6-7 where disc protrusions flattened the cord at
these levels causing severe degrees of central canal stenosis.
In an August 23, 2011 report, Dr. Collalto reiterated his diagnoses and findings.
By letter dated September 21, 2011, OWCP advised appellant that when it received his
claim, it appeared to be a minor injury that resulted in minimal or no lost time from work. Based
on these criteria and the fact that the employing establishment did not challenge the case,
payment of a limited amount of medical expenses was administratively approved. OWCP would
reopen the claim for consideration because the medical bills had exceeded $1,500.00. It
requested additional evidence and afforded appellant 30 days to respond to its inquiries.
Appellant submitted a statement reiterating the facts of his claim. In a September 27,
2011 report, Dr. Collalto advised that appellant was injured on July 21, 2011 and believed that
his pain and current diagnosis were causally related to the traumatic injury caused by weight
training during a required fitness program. On September 27, 2011 Dr. Collalto reiterated the
diagnoses of cervical radiculopathy and shoulder pain and restricted appellant from overhead
lifting. Appellant also submitted physical therapy notes dated September 12 and 15, 2011.
An August 17, 2011 MRI scan of the left shoulder showed an abnormal signal at the
distal supraspinatus at its insertion, fluid/edema in the subacromial/subdeltoid bursa and
degenerative changes.
By decision dated October 24, 2011, OWCP accepted that the July 21, 2011 incident
occurred in the performance of duty. It denied the claim on the basis that appellant failed to
submit sufficient medical evidence to establish fact of injury.
On October 24, 2011 appellant, through his attorney, requested reconsideration. He
submitted physical therapy notes dated September 19 and October 20, 2011.
2

In a November 14, 2011 report, Dr. Collalto advised that appellant had been his patient
since August 11, 2011 for complaints of shoulder and neck pain. He diagnosed cervical
radiculopathy, probable HNP and rotator cuff tear. On January 19, 2012 Dr. Collalto noted that
appellant had been under his care for left shoulder pain and that his left shoulder and arm pain
was consistent with weight training.
By decision dated April 27, 2012, OWCP denied modification of its October 24, 2011
decision.
On October 12, 2012 appellant, through his attorney, requested reconsideration. He
submitted an October 11, 2012 report from Dr. Collalto, which indicated that a recent
examination showed some tenderness referable to the shoulder and neck with mild limitations to
range of motion. Dr. Collalto opined that appellant’s neck and shoulder conditions were causally
related to the fitness training at work. He stated that MRI scans showed evidence of tendinitis,
bursitis and radiculopathy with underlying cervical disc complex at C5-6.
By decision dated November 29, 2012, OWCP denied modification of its April 27, 2012
decision.
On August 5, 2013 appellant, through his attorney, requested reconsideration and
submitted a July 23, 2013 report from Dr. Collalto who reiterated the diagnoses and noted that
appellant was doing dips training in July 2011. On August 9, 2013 Dr. Collalto opined that
appellant’s dipping or dip exercises during his fitness training at work caused him to suddenly
injure his neck and left shoulder, specifically his left rotator cuff. The injury also exacerbated an
underlying degenerative condition as appellant was not experiencing any symptoms prior to the
dip exercises.
By decision dated October 9, 2013, OWCP denied modification of the November 29,
2012 decision.
LEGAL PRECEDENT
An employee seeking benefits under FECA3 has the burden of establishing the essential
elements of his or her claim, including the fact that the individual is an “employee of the United
States” within the meaning of FECA, that the claim was timely filed within the applicable time
limitation period of FECA, that an injury4 was sustained in the performance of duty, as alleged,
and that any disability or medical condition for which compensation is claimed is causally
related to the employment injury.5
3

5 U.S.C. § 8101 et seq.

4

OWCP regulations define a traumatic injury as a condition of the body caused by a specific event or incident, or
series of events or incidents, within a single workday or shift. Such condition must be caused by external force,
including stress or strain, which is identifiable as to time and place of occurrence and member or function of the
body affected. 20 C.F.R. § 10.5(ee).
5

See T.H., 59 ECAB 388 (2008). See also Steven S. Saleh, 55 ECAB 169 (2003); Elaine Pendleton, 40 ECAB
1143 (1989).

3

To determine whether a federal employee has sustained a traumatic injury in the
performance of duty, it must first be determined whether a “fact of injury” has been established.
A fact of injury determination is based on two elements. First, the employee must submit
sufficient evidence to establish that he or she actually experienced the employment incident at
the time, place and in the manner alleged. Second, the employee must submit sufficient
evidence, generally only in the form of medical evidence, to establish that the employment
incident caused a personal injury. An employee may establish that the employment incident
occurred as alleged but fail to show that his or her condition relates to the employment incident.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. The opinion of the
physician must be based on a complete factual and medical background of the employee, must be
one of reasonable medical certainty and must be supported by medical rationale explaining the
nature of the relationship between the diagnosed condition and the specific employment factors
identified by the employee.7
ANALYSIS
OWCP accepted that the employment incident of July 21, 2011 occurred at the time,
place and in the manner alleged. The primary issue is whether appellant sustained an injury in
the performance of duty on July 21, 2011. Dr. Collalto diagnosed cervical radiculopathy and a
rotator cuff tear. The Board finds that appellant did not meet his burden of proof to establish a
causal relationship between his cervical left shoulder conditions and the employment incident.
Dr. Collalto diagnosed cervical radiculopathy, a probable herniated disc and left shoulder
rotator cuff tear. He opined that appellant’s neck and left shoulder conditions were causally
related to the traumatic injury caused by weight training during a required fitness program at
work. Dr. Collalto’s original treatment records did not address causal relationship. On
October 11, 2012 he stated that a recent examination showed some tenderness referable to the
shoulder and neck with mild limitations to range of motion. Dr. Collalto stated that MRI scans
showed evidence of tendinitis, bursitis and radiculopathy with underlying cervical disc complex
at C5-6. On July 23, 2013 he indicated that appellant was doing dips training in July 2011. On
August 9, 2013 Dr. Collalto opined that appellant’s dipping or dip exercises during his fitness
training at work caused him to suddenly injure his neck and left shoulder, specifically his left
rotator cuff. He further opined that the injury exacerbated an underlying degenerative condition
as appellant was not experiencing any symptoms prior to the dip exercises. The Board finds that
Dr. Collalto failed to provide a fully-rationalized opinion addressing how appellant’s neck and
left shoulder conditions were caused or aggravated by weight training and dipping exercises at
work on July 21, 2011. He noted generally that appellant’s condition occurred while he was at
work, but such generalized statements do not establish causal relationship because they repeat
appellant’s allegations. They are unsupported by adequate medical rationale explaining how his
physical activity at work caused or aggravated the diagnosed conditions.8 Lacking thorough
6

Id. See Shirley A. Temple, 48 ECAB 404 (1997); John J. Carlone, 41 ECAB 354 (1989).

7

Id. See Gary J. Watling, 52 ECAB 278 (2001).

8

See K.W., Docket No. 10-98 (issued September 10, 2010).

4

medical rationale on the issue of causal relationship, the Board finds Dr. Collalto’s reports are of
limited probative value and insufficient to establish that appellant sustained an employmentrelated injury in the performance of duty on July 21, 2011.
The physical therapy notes dated September 12 through October 20, 2011 do not
constitute medical evidence as they were not prepared by a physician.9 As such, the Board finds
that appellant did not meet his burden of proof with these submissions.
The submitted MRI scans dated August 17, 2011 are diagnostic in nature and therefore
do not address causal relationship. As such, the Board finds that they are insufficient to establish
appellant’s claim.
As appellant has not submitted any rationalized medical evidence to support his
allegation that he sustained an injury causally related to a July 21, 2011 employment incident, he
has failed to meet his burden of proof to establish a claim for compensation.
On appeal, counsel contends that the evidence of record is sufficient to establish causal
relationship. As noted, the Board finds that Dr. Collalto’s opinion on causal relationship is of
diminished probative value.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish that his neck
and left shoulder conditions are causally related to a July 21, 2011 employment incident, as
alleged.

9

Physical therapists are not physicians under FECA. See 5 U.S.C. § 8101(2).

5

ORDER
IT IS HEREBY ORDERED THAT the October 9, 2013 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: June 5, 2014
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

6

